— The respective attorneys for the parties to this appeal from an order of the Supreme Court, Suffolk County, entered November 7, 1975, have agreed, after a conference in this court before Mr. Justice Gittleson on December 15, 1975, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect and including other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs; it is ordered that the case proceed to trial on January 19, 1976; and the trial court shall consider the question of arrears as of October 31, 1975. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.